In an action to recover damages for claimed negligence resulting in the death of plaintiff’s intestate, defendants appeal from an order granting a preference. Order reversed on the law and the facts, without costs, and the *776motion denied, without costs, and without prejudice to a renewal on papers setting forth facts as to the right of plaintiff and her infant son to social security-benefits and the amount thereof, whether application has been made therefor, and what disposition has been made of any application. Nolan, P. J., Carswell, Johnston, Adel and MaeCrate, JJ., concur.